                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF OREGON


ANDREW S. K.,1                           3:20-cv-01417-BR

          Plaintiff,                     OPINION AND ORDER

v.

COMMISSIONER OF SOCIAL
SECURITY,

          Defendant.


LISA R.J. PORTER
Johnston Porter Law Office, P.C.
5200 Meadows Rd., Ste. 150
Lake Oswego, OR 97035
(503) 245-6309

          Attorneys for Plaintiff

SCOTT ERIK ASPHAUG
Acting United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003

     1  In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case. Where applicable, this Court uses the same
designation for the nongovernmental party's immediate family
member.


1 - OPINION AND ORDER
MICHAEL W. PILE
Acting Regional Chief Counsel
JOSEPH J. LANGKAMER
Special Assistant United States Attorney
Social Security Administration
701 5th Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-2212

          Attorneys for Defendant

BROWN, Senior Judge.

     Plaintiff Andrew S. K. seeks judicial review of the final

decision of the Commissioner of the Social Security

Administration (SSA) in which the Commissioner denied

Plaintiff's application for Supplemental Security Income (SSI)

under Title XVI of the Social Security Act.      This Court has

jurisdiction to review the Commissioner's final decision

pursuant to 42 U.S.C. § 405(g).

     For the reasons that follow, the Court AFFIRMS the decision

of the Commissioner and DISMISSES this matter.



                        ADMINISTRATIVE HISTORY

I.   Prior Administrative Proceedings

     On November 16, 2015, Plaintiff protectively filed his




2 - OPINION AND ORDER
application for SSI benefits.        Tr. 22, 64.2    Plaintiff alleged a

disability onset date of March 1, 2013.        Tr. 22, 64.   Plaintiff=s

application was denied initially and on reconsideration.           An

Administrative Law Judge (ALJ) held a hearing on October 23,

2017.       Tr. 64.   Plaintiff and a vocational expert (VE) testified

at the hearing.       Plaintiff was represented by an attorney at the

hearing.

        On January 29, 2018, the ALJ issued an opinion in which he

found Plaintiff was not disabled and, therefore, was not

entitled to benefits from March 1, 2013, through January 29,

2018.       Tr. 64-74.

        The record does not reflect and the parties do not indicate

whether Plaintiff requested review of this decision by the

Appeals Council.         The current ALJ, however, states Plaintiff did

not appeal this decision.        Tr. 22.

II.   Current Administrative Proceedings

        On February 8, 2018, Plaintiff protectively filed another

application for SSI benefits.        Tr. 22, 206.   Plaintiff alleged a

disability onset date of November 1, 2016.          Tr. 22, 206.




       Citations to the official Transcript of Record (#10)
        2

filed by the Commissioner on January 14, 2021, are referred to
as "Tr."


3 - OPINION AND ORDER
Plaintiff=s application was denied initially and on

reconsideration.    An Administrative Law Judge (ALJ) held a

hearing on August 26, 2019.    Tr. 22, 40-58.   At the hearing

Plaintiff amended his alleged disability onset date to

February 8, 2018.   Tr. 22, 42-43.   Plaintiff and a vocational

expert (VE) testified at the hearing.      Plaintiff was represented

by an attorney at the hearing.

     On September 9, 2019, the ALJ issued an opinion in which

she found Plaintiff is not disabled and, therefore, is not

entitled to benefits.   Tr. 22-35.   Plaintiff requested review by

the Appeals Council.    On July 1, 2020, the Appeals Council

denied Plaintiff's request to review the ALJ's decision, and the

ALJ's decision became the final decision of the Commissioner.

Tr. 1-4.   See Sims v. Apfel, 530 U.S. 103, 106-07 (2000).

     On August 19, 2020, Plaintiff filed a Complaint in this

Court seeking review of the Commissioner's decision.



                              BACKGROUND

     Plaintiff was born on September 23, 1989.      Tr. 33, 206.

Plaintiff was 28 years old on February 8, 2018, his amended

alleged disability onset date.    Tr. 33.   Plaintiff has at least

a high-school education.   Tr. 34.   Plaintiff has past relevant



4 - OPINION AND ORDER
work experience as a locker-room attendant.     Tr. 33.

     Plaintiff alleges disability due to Trichorphinophalangeal

Syndrome (TRPS) Type 1 and 2 (a condition that, among other

things, causes bone and joint malformations) and depression.

Tr. 108-09.

     Except as noted, Plaintiff does not challenge the ALJ's

summary of the medical evidence.      After carefully reviewing the

medical records, this Court adopts the ALJ's summary of the

medical evidence.    See Tr. 25-33.



                              STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.    Molina v. Astrue, 674 F.3d 1104, 1110

(9th Cir. 2012).    To meet this burden a claimant must

demonstrate his inability "to engage in any substantial gainful

activity by reason of any medically determinable physical or

mental impairment which . . . has lasted or can be expected to

last for a continuous period of not less than 12 months."     42

U.S.C. § 423(d)(1)(A).   The ALJ must develop the record when

there is ambiguous evidence or when the record is inadequate to

allow for proper evaluation of the evidence.      McLeod v. Astrue,

640 F.3d 881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari,



5 - OPINION AND ORDER
276 F.3d 453, 459B60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.       42

U.S.C. § 405(g).     See also Brewes v. Comm'r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).     Substantial evidence is

"relevant evidence that a reasonable mind might accept as

adequate to support a conclusion."     Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm'r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).    "It is more than a mere scintilla [of

evidence] but less than a preponderance."     Id. (citing

Valentine, 574 F.3d at 690).

     The ALJ is responsible for evaluating a claimant's

testimony, resolving conflicts in the medical evidence, and

resolving ambiguities.     Vasquez v. Astrue, 572 F.3d 586, 591

(9th Cir. 2009).    The court must weigh all of the evidence

whether it supports or detracts from the Commissioner's

decision.     Ryan v. Comm'r of Soc. Sec., 528 F.3d 1194, 1198 (9th

Cir. 2008).     Even when the evidence is susceptible to more than

one rational interpretation, the court must uphold the

Commissioner=s findings if they are supported by inferences

reasonably drawn from the record.     Ludwig v. Astrue, 681 F.3d



6 - OPINION AND ORDER
1047, 1051 (9th Cir. 2012).    The court may not substitute its

judgment for that of the Commissioner.     Widmark v. Barnhart, 454

F.3d 1063, 1070 (9th Cir. 2006).



                          DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     At Step One the claimant is not disabled if the

Commissioner determines the claimant is engaged in substantial

gainful activity (SGA).     20 C.F.R. § 416.920(a)(4)(i).     See also

Keyser v. Comm'r of Soc. Sec., 648 F.3d 721, 724 (9th Cir.

2011).

     At Step Two the claimant is not disabled if the

Commissioner determines the claimant does not have any medically

severe impairment or combination of impairments.     20 C.F.R.

§ 416.920(a)(4)(ii).    See also Keyser, 648 F.3d at 724.

     At Step Three the claimant is disabled if the Commissioner

determines the claimant's impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.    20 C.F.R.

§ 416.920(a)(4)(iii).     See also Keyser, 648 F.3d at 724.    The

criteria for the listed impairments, known as Listings, are

enumerated in 20 C.F.R. part 404, subpart P, appendix 1 (Listed



7 - OPINION AND ORDER
Impairments).

     If the Commissioner proceeds beyond Step Three, he must

assess the claimant's residual functional capacity (RFC).       The

claimant's RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite his limitations.    20 C.F.R.

§ 416.920(e).   See also Social Security Ruling (SSR) 96-8p.      "A

'regular and continuing basis' means 8 hours a day, for 5 days a

week, or an equivalent schedule."    SSR 96-8p, at *1.   In other

words, the Social Security Act does not require complete

incapacity to be disabled.    Taylor v. Comm'r of Soc. Sec.

Admin., 659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair v.

Bowen, 885 F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work he has done in the past.    20 C.F.R. § 416.920(a)(4)(iv).

See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in

the national economy.   20 C.F.R. § 416.920(a)(4)(v).    See also

Keyser, 648 F.3d at 724-25.     Here the burden shifts to the

Commissioner to show a significant number of jobs exist in the



8 - OPINION AND ORDER
national economy that the claimant can perform.    Lockwood v.

Comm'r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th Cir. 2010).

The Commissioner may satisfy this burden through the testimony

of a VE or by reference to the Medical-Vocational Guidelines (or

the grids) set forth in the regulations at 20 C.F.R. part 404,

subpart P, appendix 2.   If the Commissioner meets this burden,

the claimant is not disabled.    20 C.F.R. § 416.920(g)(1).



                           ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff has not engaged in

substantial gainful activity since February 8, 2018, his amended

alleged disability onset date.   Tr. 25.

     At Step Two the ALJ found Plaintiff has the severe

impairments of bilateral pes planovalgus (flat feet), skew foot

deformities, bilateral ankle degenerative-joint disease, TRPS

Type 1, obesity, bilateral hip dysplasia, and tarsal-tunnel

syndrome.   Tr. 25.

     At Step Three the ALJ concluded Plaintiff's medically

determinable impairments do not meet or medically equal one of

the listed impairments in 20 C.F.R. part 404, subpart P,

appendix 1.   Tr. 27.   The ALJ found Plaintiff has the RFC to

perform light work with the following limitations:   can only



9 - OPINION AND ORDER
occasionally lift and carry up to 20 pounds; can frequently lift

and carry up to ten pounds; can only sit for up to six hours in

an eight-hour workday with normal breaks; can only stand and/or

walk for two hours in an eight-hour workday with normal breaks;

needs to alternate positions between sitting and/or standing

every 30 minutes; requires a cane to walk "as needed"; can

frequently handle and finger bilaterally; can only occasionally

climb stairs or ramps; cannot climb ladders, ropes, or

scaffolds; can frequently balance; can only occasionally stoop,

kneel, or crouch; cannot crawl; and must avoid workplace hazards

such as unprotected heights and heavy machinery.   Tr. 27-28.

     At Step Four the ALJ concluded Plaintiff is unable to

perform his past relevant work.   Tr. 33.

     At Step Five the ALJ found Plaintiff can perform other jobs

that exist in the national economy such as charge-account clerk,

document-preparer, and escort-vehicle driver.   Tr. 34.

Accordingly, the ALJ found Plaintiff is not disabled.     Tr. 34.



                           DISCUSSION

     Plaintiff contends the ALJ erred when she (1) failed to

find Plaintiff meets Listing 1.02 regarding major dysfunction of

a joint at Step Three; (2) applied res judicata to the previous



10 - OPINION AND ORDER
ALJ's decision in January 2018; (3) failed to provide legally

sufficient reasons for discounting Plaintiff's symptom

testimony; (4)failed to provide legally sufficient reasons for

discounting the opinion of James Meeker, M.D., a treating

physician; and (5) failed to include all of Plaintiff's

limitations in her assessment of Plaintiff's RFC.

I.   The ALJ did not err when she found Plaintiff did not meet
     the requirements of Listing 1.02 at Step Three.

     Plaintiff contends the ALJ erred by finding Plaintiff's

foot impairment does not meet the requirements of Listing 1.02

for major dysfunction of a joint.

     A.     Standards

            As noted, at Step Three the claimant is disabled if

the Commissioner determines the claimant=s impairments meet or

equal one of the listed impairments that the Commissioner

acknowledges are so severe as to preclude substantial gainful

activity.   20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii).

See also Keyser v. Comm. Social Sec. Admin, 648 F.3d 721, 724

(9th Cir. 2011).    Step Three "streamlines the decision process

by identifying those claimants whose medical impairments are so

severe that it is likely they would be found disabled regardless

of their vocational background."    Bown v. Yuckert, 482 U.S. 137,

153 (1987).


11 - OPINION AND ORDER
             "To meet a listed impairment, a claimant must

establish that he or she meets each characteristic of a listed

impairment relevant to his or her claim.    To equal a listed

impairment, a claimant must establish symptoms, signs, and

laboratory findings at least equal in severity and duration to

the characteristics of a relevant listed impairment."        Tackett

v. Apfel, 180 F.3d 1094, 1099 (9th Cir. 1999)(emphasis in

original).     See also Kennedy v. Colvin, 738 F.3d 1172, 1176 (9th

Cir. 2014).

             When determining whether a claimant equals a Listing

at Step Three, the ALJ "must explain adequately his evaluation

of alternative tests and the combined effects of the

impairments."     Macia v. Sullivan, 900 F.2d 172, 176 (9th Cir.

1990).    See also Murphy v. Comm’r Social Sec. Admin., 423 F.

App’x 703, 704 (9th Cir. 2011).

     B.      Analysis

             To satisfy Listing 1.02 for major dysfunction of a

joint there must be evidence to show "gross anatomical deformity

(e.g., subluxation, contracture, bony or fibrous ankylosis,

instability) and chronic joint pain and stiffness with signs of

limitation of motion or other abnormal motion of the affected

joint(s), and finding on appropriate medically acceptable



12 - OPINION AND ORDER
imaging of joint space narrowing, bony destruction, or ankylosis

of the affected joint(s)" with the "[i]nvolvement of one major

peripheral weight-bearing joint (i.e., hip, knee, or ankle),

resulting in inability to ambulate effectively."      20 C.F.R.

Pt. 404, Subpt. P, App. 1, § 1.02.   The "inability to ambulate

effectively" means "an extreme limitation of the ability to

walk; i.e., an impairment(s) that interferes very seriously with

the individual's ability to independently initiate, sustain, or

complete activities."    Id. at § 1.00(B)(2)(b)(1).    Ineffective

ambulation is defined generally as having "insufficient lower

extremity functioning to permit independent ambulation without

the use of a hand-held assistive device(s) that limits the

functioning of both upper extremities."    Id. at § 1.00(B)(2)(b).

A person cannot effectively ambulate if he needs a walker, two

crutches, or two canes to walk; is unable to walk one block at a

reasonable pace on rough or uneven surface; cannot use standard

public transportation; cannot carry out routine ambulatory

activities such as shopping; or is unable to climb a few steps

at a reasonable pace without using a single handrail.      Id. at

§ 1.00(B)(2)(b)(2).

          The ALJ concluded although Plaintiff's severe

impairments "both singly and in combination may cause some



13 - OPINION AND ORDER
limitations," the limitations do not meet the requirements of

Listing 1.02 on the grounds that "the records show [Plaintiff]

is able to ambulate effectively and is able to perform some fine

and gross movements effectively with his upper extremities."

Tr. 27.    For example, the ALJ noted in July 2018 Plaintiff

demonstrated increased activity tolerance during physical

therapy exercises and showed improved active range of motion of

his right ankle and improved bilateral lower extremity strength.

Tr. 30, 481.   In October 2018 Plaintiff reported he was

independent in his activities of daily living even though he

used a cane.   Tr. 547.   In March 2019 during a consultation

regarding possible hip surgery, Plaintiff reported he was able

to walk up to two blocks before experiencing any symptoms.

Tr. 630.   Plaintiff also indicated in his Adult Function Report

and testified at the hearing that he uses only a cane to walk.

Tr. 47, 254, 262.

            The Court concludes on this record Plaintiff failed to

show that he meets each required characteristic of the

impairment in Listing 1.02 or to establish that his symptoms,

signs, and laboratory findings are at least equal in severity

and duration to the required characteristics of Listing 1.02.

The Court, therefore, concludes the ALJ adequately explained at



14 - OPINION AND ORDER
Step Three his evaluation of Plaintiff as to Listing 1.02.

II.   The ALJ did not apply the principle of res judicata based
      on the previous ALJ's nondisability determination.

      Plaintiff contends the ALJ erred when she concluded

Plaintiff is disabled by applying res judicata based on the

previous ALJ's nondisability determination.

      The Commissioner asserts the ALJ did not apply res judicata

based on the previous ALJ's nondisability determination, and, in

any event, such an error would be harmless even if she did apply

res judicata.

      A.    Standards

            The Social Security Act provides "[t]he findings and

decisions of the Commissioner of Social Security after a hearing

shall be binding upon all individuals who were parties to such

hearing."   42 U.S.C. § 405(h).   In Chavez v. Bowen the Ninth

Circuit observed "the principles of res judicata apply to

administrative decisions, although the doctrine is applied less

rigidly to administrative proceedings than to judicial

proceedings."   844 F.2d 691, 693 (1988).    See also Vasquez v.

Astrue, 572 F.3d 586, 597 (9th Cir. 2009).

            Social Security Regulations also provide the "doctrine

of res judicata applies in that we have made a previous

determination or decision . . . about your rights on the same


15 - OPINION AND ORDER
fact and on the same issues or issues, and this previous

determination or decision has become final."   20 C.F.R.

§ 404.957(c)(1).   "Adjudicators must adopt such a finding from

the final decision on the prior claim in determining whether the

claimant is disabled with respect to the unadjudicated period

unless there is new and material evidence relating to such a

finding or there has been a change in the law, regulations or

rulings affecting the finding or the method for arriving at the

finding."   Acquiescence Ruling (AR), 97-49(9)(Dec. 3, 1997),

1997 WL 742758, at *3.   In other words, a claimant may rebut the

presumption by showing a "changed circumstance" affecting the

issue of disability such as an increase in the severity of the

claimant’s impairments, the existence of an impairment not

considered in the previous application, or a change in the

claimant’s age category.

     B.     Analysis

            As noted, Plaintiff filed a prior application for SSI

benefits on November 16, 2015, and alleged a disability onset

date of March 1, 2013.   Tr. 22.   On January 29, 2018, the

previous ALJ concluded Plaintiff was not disabled.   In February

2018 Plaintiff filed his current application for SSI benefits

instead of appealing the previous ALJ's January 2018 opinion.



16 - OPINION AND ORDER
The current ALJ acknowledged Plaintiff's prior claim, outlined

the standards for adjudicating a subsequent claim involving an

unadjudicated period, and concluded:

                  In this case, the [Plaintiff] has shown changed
                  circumstances as the Agency has issued new rules
                  regarding how to analyze medical evidence and the
                  [Plaintiff] has some newly diagnosed conditions.
                  However, [I have] given the prior ALJ findings
                  the appropriate deference and for reasons
                  detailed in this decision find the evidence does
                  not warrant a change in [Plaintiff's] residual
                  functional capacity as previously determined.

Tr. 23.

             The current ALJ acknowledged Plaintiff's "changed

circumstances," but based on her evaluation of all of the

evidence in the record the current ALJ concluded an RFC that was

different from the RFC determined by the previous ALJ was not

warranted.    Accordingly, the ALJ did not, in fact, merely apply

the previous ALJ's determination of nondisability to Plaintiff's

current claim.

             Even if the ALJ had erroneously relied on the previous

ALJ's determination of disability, any error would have been

harmless.    In Ahearn v. Saul the Ninth Circuit held even though

the ALJ erred in applying a presumption of nondisability, the

error was harmless inasmuch as the ALJ "performed an independent

evaluation of the evidence in the record."    988 F.3d 1111, 1118



17 - OPINION AND ORDER
(9th Cir. 2021).

             Here, as noted, the ALJ found changed circumstances

and, as a result, performed an independent evaluation of all of

the evidence in the record when she evaluated Plaintiff's RFC.

The Court, therefore, concludes on this record that the ALJ did

not apply any presumption of nondisability.    Even if she had

applied such a presumption, however, any error would have been

harmless because she performed her own evaluation of the record.

III. The ALJ provided legally sufficient reasons for discounting
     Plaintiff's testimony.

     Plaintiff contends the ALJ erred when she failed to provide

legally sufficient reasons supported by substantial evidence in

the record for discounting Plaintiff's subjective symptom

testimony.

     A.      Standards

             The ALJ engages in a two-step analysis to determine

whether a claimant's testimony regarding subjective pain or

symptoms is credible.    "First, the ALJ must determine whether

the claimant has presented objective medical evidence of an

underlying impairment 'which could reasonably be expected to

produce the pain or other symptoms alleged.'"     Garrison v.

Colvin, 759 F.3d 995, 1014 (9th Cir. 2014)(quoting Lingenfelter

v. Astrue, 504 F.3d 1028, 1035-36 (9th Cir. 2007)).     The


18 - OPINION AND ORDER
claimant need not show her "impairment could reasonably be

expected to cause the severity of the symptom she has alleged;

she need only show that it could reasonably have caused some

degree of the symptom."   Garrison, 759 F.3d at 1014 (quoting

Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996)).       A

claimant is not required to produce "objective medical evidence

of the pain or fatigue itself, or the severity thereof."

Garrison, 759 F.3d at 1014.

           If the claimant satisfies the first step of this

analysis and there is not any affirmative evidence of

malingering, "the ALJ can reject the claimant's testimony about

the severity of her symptoms only by offering specific, clear

and convincing reasons for doing so."    Garrison, 759 F.3d at

1014-15.   See also Robbins v. Soc. Sec. Admin., 466 F.3d 880,

883 (9th Cir. 2006)(same).    General assertions that the

claimant's testimony is not credible are insufficient.       Parra v.

Astrue, 481 F.3d 742, 750 (9th Cir. 2007).    The ALJ must

identify "what testimony is not credible and what evidence

undermines the claimant's complaints."    Id. (quoting Lester v.

Chater, 81 F.3d 821, 834 (9th Cir. 1995)).

     B.    Analysis

           On April 3, 2018, Plaintiff completed an Adult



19 - OPINION AND ORDER
Function Report.     Tr. 248-55.   Plaintiff reported he experiences

substantial pain in his hips, feet, hands, and knees as a result

of his rare genetic disorder.      Plaintiff stated he spends most

of the day in bed "because it is the least painful position" for

him.   Tr. 249.   Plaintiff indicated his condition interferes

with his ability to perform personal care such as dressing,

bathing, and using the toilet.      Tr. 250.   At the hearing

Plaintiff testified he experiences a "tremendous amount of pain"

in his joints because the joints consistently go out of their

sockets.   Tr. 46.   He is unable to stand longer than ten minutes

"without excruciating pain."       Tr. 47.   Plaintiff testified he

currently uses a cane, but he expects to eventually require a

wheelchair to move around.     Tr. 47.   He also testified it is

difficult for him to be seated for long periods and painful to

get up from a chair because of his hip and knee pain.       Tr. 47.

Plaintiff testified the progression in his knees, feet, ankles,

hips, and hands has "drastically gotten worse."       Tr. 49.   He

spends much of his day "bedridden," but he is consistently

"uncomfortable" from having to move his joints to prevent

"be[ing] stuck."     Tr. 50.

           The ALJ found Plaintiff's statements concerning the

intensity, persistence, and limiting effect of his symptoms are



20 - OPINION AND ORDER
not entirely consistent with the medical evidence and other

evidence in the record.   Tr. 28-29.   The ALJ also discounted

Plaintiff's testimony based on his inconsistent statements

regarding "matters relevant to the issue of disability."

Tr. 31.   The ALJ noted Plaintiff testified his last job was in

2016 as a receptionist at a YMCA.   Tr. 31, 45, 226, 234.      The

ALJ noted, however, in June 2017 Plaintiff told his treating

provider during an annual examination that he had a new job as a

delivery driver for a dispensary.   Tr. 340.    In addition,

Plaintiff testified he was terminated from his job at the YMCA

because he could not physically respond to emergencies as

necessary.   Tr. 45.   The ALJ noted, however, at the prior

disability hearing Plaintiff reported he was terminated "due to

breaking the rules of conduct."   Tr. 31, 69.   Plaintiff did not

dispute this issue.    The ALJ also provided additional reasons

for discounting Plaintiff's testimony.   For example, the ALJ

found Plaintiff's weight has remained stable and has not caused

any additional decline in Plaintiff's overall functioning.

Tr. 29.   The ALJ also noted evidence considered by the previous

ALJ showed "significant joint problems on objective imaging

including severe pes planus and malformed hips."    Although new

imaging has led to new diagnoses regarding those conditions,



21 - OPINION AND ORDER
there is not any evidence of a significant worsening in

Plaintiff's condition.     Tr. 29.   The record reflects in July

2018 Plaintiff demonstrated increased activity tolerance during

physical-therapy exercises, improved active range of motion of

his right ankle, and improved bilateral lower-extremity

strength.   Tr. 30, 481.   In October 2018 Plaintiff reported he

was independent in his activities of daily living even though he

used a cane.   Tr. 547.    An examination in October 2018 also

showed Plaintiff had normal range of motion, normal muscle tone,

and power in his arms and legs.      Tr. 541, 545.   In March 2019

during a consultation with Thomas Huff, M.D., regarding possible

hip surgery, Plaintiff reported he was able to walk up to two

blocks before experiencing any symptoms.     Tr. 630.

            On this record the Court concludes the ALJ did not err

when he discounted Plaintiff's subjective symptom testimony

because the ALJ provided legally sufficient reasons supported by

substantial evidence in the record for doing so.

IV.   The ALJ did not err when she discounted Dr. Meeker's
      medical opinion.

      Plaintiff contends the ALJ failed to provide clear and

convincing reasons for discounting Dr. Meeker's opinion.

      A.    Standards

            Because Plaintiff filed her application after


22 - OPINION AND ORDER
March 27, 2017, new regulations apply to the ALJ's evaluation of

medical opinion evidence.    Revisions to Rules Regarding the

Evaluation of Med. Evid., 2017 WL 168819, 82 Fed. Reg. 5844, at

5867-68 (Jan. 18, 2017).    See also Linda F. v. Saul, No. C20-

5076-MAT, 2020 WL 6544628, at *2 (W.D. Wash. Nov. 6, 2020).     The

new regulations provide the Commissioner "'will not defer or

give any specific evidentiary weight, including controlling

weight, to any medical opinion[s] or prior administrative

finding(s)[.]'"   Id., at *2 (quoting 20 C.F.R. § 404.1520c(a)).

“A prior administrative medical finding is a finding, other than

the ultimate determination about [disability], about a medical

issue made by . . . agency medical and psychological consultants

at a prior level of review . . . in [a] claim based on their

review of the evidence.”    20 C.F.R. § 404.1513(a)(5).   In

addition, the new regulations rescinded SSR 06-03p in which

the Social Security Administration “explained how [it]

considers opinions and other evidence from sources who are not

acceptable medical sources. . . .   The [new] rules revised

[this] polic[y]. . . .   For example, in claims filed on or after

March 27, 2017, the final rules state that all medical sources,

not just acceptable medical sources, can make evidence that [it]

categorize[s] and consider[s] as medical opinions.”   Rescission



23 - OPINION AND ORDER
of Soc. Sec. Rulings 96-2p, 96-5p, and 06-3p, SSR 96-2P 2017,

WL 3928298, at *1 (S.S.A. Mar. 27, 2017).    In other words, the

Commissioner must consider all medical opinions and "evaluate

their persuasiveness" based on "supportability" and

"consistency" using the factors specified in the regulations.

20 C.F.R. § 404.1520c(c).   Those factors include

"supportability," "consistency," "relationship with the

claimant," "specialization," and "other factors."     Id.   The

factors of "supportability" and "consistency" are considered to

be "the most important factors" in the evaluation process.        Id.

See also Linda F., 2020 WL 6544628, at *2.

            In addition, the regulations change the way the

Commissioner should articulate his consideration of medical

opinions.

                 First, we will articulate our consideration of
                 medical opinions from all medical sources
                 regardless of whether the medical source is an
                 AMS [Acceptable Medical Source]. Second, we will
                 always discuss the factors of supportability and
                 consistency because those are the most important
                 factors. Generally, we are not required to
                 articulate how we considered the other factors
                 set forth in our rules. However, when we find
                 that two or more medical opinions . . . about the
                 same issue are equally well-supported and
                 consistent with the record but are not exactly
                 the same, we will articulate how we considered
                 the other most persuasive factors. Third, we
                 added guidance about when articulating our
                 consideration of the other factors is required or


24 - OPINION AND ORDER
               discretionary. Fourth, we will discuss how
               persuasive we find a medical opinion instead of
               giving a specific weight to it. Finally, we
               will discuss how we consider all of a medical
               source's medical opinions together instead of
               individually.

Revisions to Rules, 82 Fed. Reg. 5844.

          Although the regulations eliminate the "physician

hierarchy," deference to specific medical opinions, and

assigning "weight" to a medical opinion, the ALJ must still

"articulate how [the ALJ] considered the medical opinions" and

"how persuasive [the ALJ] find[s] all of the medical opinions."

20 C.F.R. § 404.1520c(a) and (b)(1).   The ALJ is required to

"explain how [the ALJ] considered the supportability and

consistency factors" for a medical opinion.    20 C.F.R.

§ 404.1520c(b)(2).   “At the least, this appears to necessitate

that an ALJ specifically account for the legitimate factors of

supportability and consistency in addressing the persuasiveness

of a medical opinion.”   Linda F., 2020 WL 6544628, at *2.

Finally, the Court must also “continue to consider whether the

ALJ's analysis has the support of substantial evidence.”      Id.,

at *2 (citing 82 Fed. Reg. at 5852).

     B.   Analysis

          Plaintiff was first seen on March 20, 2019, by

Dr. Meeker, a foot specialist.   Tr. 626-28.   At that time


25 - OPINION AND ORDER
Dr. Meeker noted Plaintiff was not in acute distress, had full

weight bearing bilaterally, and used a cane due to antalgic

gait.   Tr. 627.   On examination Dr. Meeker found cavus alignment

was absent, but planovalgus foot alignment was present and

severe.   Tr. 627.   He also noted Plaintiff had normal range of

motion in his ankle, decreased range of motion subtalar, and

full ankle motor ability bilaterally.    Tr. 627-28.   Dr. Meeker

reviewed x-rays that showed severe planovalgus collapse and skew

foot bilaterally.    Tr. 628.   He recommended reconstruction of

both feet and the likely need for triple arthrodesis in order to

alleviate bilateral foot pain.    Tr. 628.

           On August 30, 2019, Dr. Meeker completed a medical

questionnaire regarding his opinion of Plaintiff's ability to do

work-related activities.   Tr. 638-43.   He diagnosed Plaintiff

with "acquired flat foot, bilateral."    Tr. 639.   He noted pain

interfered with Plaintiff's ability to remain active and

Plaintiff's planovalgus foot alignment is severe.      Tr. 639.

Dr. Meeker also noted it is reasonable to expect Plaintiff to

experience substantial difficulty with stamina, pain, or fatigue

if he worked full-time at a sedentary or light level of

exertion, and he would likely need to work at a reduced work

pace.   Tr. 639.   Dr. Meeker, however, noted Plaintiff's health



26 - OPINION AND ORDER
would not be made worse if he worked full-time at a light or

sedentary level of exertion.   Tr. 640.   He noted Plaintiff needs

to change positions more than once every two hours, can stand

and walk for less than two hours in an eight-hour workday, and

can sit for less than two hours in an eight-hour workday.

Tr. 640-41.   He also noted Plaintiff's impairment would affect

his walking to the extent that it would interfere with

Plaintiff's ability to initiate, to sustain, or to complete

normal activities of daily living independently.       Tr. 641.

Dr. Meeker was "uncertain" about Plaintiff's need to alternate

sitting, standing, or walking to relieve discomfort, but he

noted Plaintiff could possibly need to lie down at unpredictable

intervals during a work shift.   Tr. 641.   Dr. Meeker opined

Plaintiff could "rarely" twist, stoop, crouch, climb stairs or

ladders, or carry more than ten pounds.     Tr. 642.   He also

opined Plaintiff would need crutches, a knee scooter, or a

walker for work-related activities and would be absent from work

four or more times per month due to his impairments.      Tr. 643.

          The ALJ found Dr. Meeker's opinion unpersuasive on the

grounds that the limitations Dr. Meeker reported are not

supported by the medical records (including his own records,




27 - OPINION AND ORDER
which addressed only Plaintiff's foot condition); he did not

provide any explanation to support his opinions; and his

opinions are inconsistent with the opinions of state-agency

consultants who considered all of Plaintiff's medical conditions

when they assessed Plaintiff's functional limitations.     Tr. 33.

For example, the primary condition evaluated by Dr. Meeker was

Plaintiff's foot condition.    Tr. 639.   The ALJ concluded this

condition alone would not support Dr. Meeker's assessed

environmental limitations or limitations for sitting, twisting,

or stooping.    Tr. 33.   Even though Dr. Meeker found Plaintiff

had severe foot issues in March 2019, he indicated Plaintiff had

full motor strength in his ankle and did not have any

neuropathy.    Tr. 628.

          On the other hand, the ALJ found the opinions of Peter

Bernardo, M.D., and Nathaniel Arcega, M.D., state-agency

consultants, to be persuasive on the grounds that their opinions

are consistent with Plaintiff's ongoing conservative treatment

and supported by the medical evidence that indicates Plaintiff's

condition has remained largely stable since the prior

adjudication.   Tr. 33.   For example, on July 23, 2018,

Dr. Bernardo considered Plaintiff's impairments of obesity,




28 - OPINION AND ORDER
TRPS, painful and unstable joints with frequent dislocation,

bilateral ankle degenerative joint disease, and hip

malformation.   Tr. 119.   Based on these conditions, Dr. Bernardo

adopted the previous ALJ's findings and opined Plaintiff can

only occasionally lift and carry up to 20 pounds and can

frequently carry ten pounds; can only stand and/or walk for a

total of two hours in an eight-hour workday; can only sit for a

total of approximately six hours in an eight-hour workday; must

periodically alternate sitting and standing to relieve pain; is

limited in his ability to push and/or pull bilaterally; must

have the option to change between standing and sitting positions

every 30 minutes; can only occasionally climb ramps or stairs,

stoop, or kneel; cannot climb ladders, ropes, and scaffolds; and

cannot crawl.   Tr. 117-19.   On November 17, 2018, Nathaniel

Arcega, M.D., issued an opinion consistent with Dr. Bernardo's

conclusions.    Tr. 133-36.

          Under the new Regulations the ALJ is not required to

defer to any medical opinions based on the relationship between

the claimant and the medical source, and the ALJ is not required

to discuss that relationship unless the ALJ finds two or more

medical opinions about the same issue are equally supported and




29 - OPINION AND ORDER
consistent with the record even if they are not identical.    20

C.F.R. §§ 416.920c(a), 416.920c(b)(3).

          The Court concludes on this record that the ALJ did

not err when she discounted Dr. Meeker's opinion because the ALJ

provided legally sufficient reasons supported by substantial

evidence in the record for doing so.

V.   The ALJ did not err in her assessment of Plaintiff's RFC.

     Plaintiff contends the ALJ failed to include in her

assessment of Plaintiff's RFC all of the medical findings

regarding Plaintiff's limitations.   Plaintiff asserts he is not

capable of working on a "regular and continuing basis" as a

result of his chronic pain, reduced persistence and pace, and

"grossly disturbed gait."   Plaintiff also contends the ALJ did

not allow for extra breaks or time off from work as a result of

his pain, weakness, fatigue, and significantly reduced ability

to ambulate effectively.

     As noted, the Court has concluded the ALJ properly

discounted Dr. Meeker's opinion and Plaintiff's subjective

symptom testimony regarding his limitations.   Accordingly, the

Court concludes the ALJ provided legally sufficient reasons to




30 - OPINION AND ORDER
support her assessment of Plaintiff's RFC.



                           CONCLUSION

     For these reasons, the Court AFFIRMS the decision of the

Commissioner and DISMISSES this matter.

     IT IS SO ORDERED.

     DATED this 6th day of July, 2021.


                              /s/ Anna J. Brown
                         ______________________________________
                         ANNA J. BROWN
                         United States Senior District Judge




31 - OPINION AND ORDER
